Exhibit 10.2

SENIOR NOTES EXCHANGE AGREEMENT

This Senior Notes Exchange Agreement (the “Agreement”) is entered into as of the
22nd day of February, 2008, by and among Verenium Corporation, a Delaware
corporation (“Verenium”), and each of the holders listed on the schedules hereto
(each a “Holder” and, collectively, the “Holders”), with reference to the
following facts:

WHEREAS, each Holder is the beneficial owner of certain of the outstanding 5.50%
Convertible Senior Notes due 2027 (the “Old Notes”) of Verenium as set forth on
such Holder’s Schedule I hereto;

WHEREAS, each Holder wishes to exchange those Old Notes owned by it that are
listed on its Schedule I for (i) new 8.00% Senior Convertible Notes due 2012
(the “New Notes”) of Verenium in an amount as set forth on such Holder’s
Schedule I, and (ii) warrants (the “Warrants”) to acquire up to that number of
additional shares of Verenium’s stock (the “Warrant Shares”) as set forth on
such Holder’s Schedule I, and on the basis set forth in this Agreement and on
the terms and conditions described on Exhibit A;

WHEREAS, Verenium wishes to effectuate such exchange on the basis set forth in
this Agreement and on the terms and conditions described on Exhibit A;

WHEREAS, simultaneously with the execution of this Agreement, the parties are
entering into a securities purchase agreement, (the “Securities Purchase
Agreement”) whereby each Holder is purchasing New Notes and Warrants from
Verenium in amounts listed on Schedule I (the “New Note Purchase”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1. Exchange. Subject to the terms and conditions of this Agreement and those set
forth on Exhibit A, each Holder severally, and not jointly agrees to sell, and
Verenium agrees to purchase, the Old Notes owned by such Holder and set forth on
such Holder’s Schedule I in exchange for the New Notes and Warrants. At the
Closing (as defined below), or thereafter in the case of interest payments, the
following transactions shall occur (such transactions in this Section 1 with
respect to each Holder, the “Exchange”):

1.1 Each Holder shall severally, and not jointly sell, assign and transfer to
Verenium (or its designee) all right, title and interest in and to, and all
Claims in respect of, or arising or having arisen as a result of such Holder’s
status as a holder of, such Holder’s Old Notes listed on Schedule I for such
Holder, free and clear of all Liens.

1.2 Verenium shall pay or cause to be paid to each Holder in cash the sum of
(a) all accrued and unpaid interest on the Old Notes transferred by such Holder
pursuant to Section 1.1 to, but not including, the Closing Date (as defined
below), on the basis set forth in the Old Notes, and (b) in lieu of issuing
fractional interests in New Notes, an amount equal to the principal amount (not
to exceed $1,000 for any Holder) of any fractional interests in New Notes which
would have been issued but for the last sentence of Section 1.3. Such payment
shall be made within three business days following the Closing Date.



--------------------------------------------------------------------------------

1.3 In exchange for the transfer, sale and assignment of the Old Notes by each
Holder to Verenium, Verenium shall deliver or cause to be delivered to such
Holder the principal amount of New Notes and Warrants as set forth on such
Holder’s Schedule I hereto. New Notes shall be issued only in minimum
denominations of $1,000 and integral multiples thereof, and no fractional
interests in New Notes shall be issued.

1.4 The New Notes and Warrants shall contain terms as substantially set forth on
Exhibit A, together with such terms agreed to in writing by Verenium and the
Holders. Verenium shall enter into a registration rights agreement (the
“Registration Rights Agreement”) with each Holder on customary terms and
conditions, including those on Exhibit A. Verenium and each Holder shall execute
and/or deliver such other documents and agreements as are customary and
reasonably necessary to effectuate the Exchange in connection with the Closing.

1.5 Closing. Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Holders or Verenium, as
applicable, the closing of the Exchange (the “Closing”) shall occur on
February 27, 2008 or such other date (the “Closing Date”) as is mutually
acceptable to the Holders and Verenium.

2. Representations and Warranties of Verenium. Verenium represents and warrants
to each Holder, as of the date hereof, and as of the Closing Date that:

2.1 Organization and Qualification. Verenium is duly organized, validly existing
and in good standing under the laws of Delaware and has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents to which it is a party.

2.2 Authorization and Binding Obligation. Verenium has full corporate power to
execute and deliver the Transaction Documents. The execution and delivery of
this Agreement by Verenium and the performance of its obligations hereunder have
been, and the execution and delivery by Verenium of the other Transaction
Documents and the performance of their respective obligations thereunder have
been duly authorized by all necessary corporate action, and no other corporate
proceedings (other than shareholders’ meetings whereby Verenium will seek
shareholder approval of certain share issuances under the Transaction Documents
in order that such share issuances will comply with applicable Nasdaq rules and
regulations) on Verenium’s part are necessary for the execution and delivery of
this Agreement and the other Transaction Documents, and the performance of
Verenium’s obligations provided for herein and therein. This Agreement has been,
and the other Transaction Documents have been, or on or prior to the Closing
Date will be, duly executed and delivered by and, assuming this Agreement and
the other Transaction Documents are or, on or prior to the Closing Date, will be
binding obligations of each Holder party thereto, this Agreement constitutes,
and the other Transaction Documents constitute, or on or prior to the Closing
Date will constitute, valid and binding obligations of Verenium, enforceable
against Verenium in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

2



--------------------------------------------------------------------------------

2.3 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement and the other Transaction
Documents by Verenium, and the performance of Verenium’s obligations hereunder
and thereunder, will not (i) conflict with or violate organizational documents,
(ii) conflict with or violate any Legal Requirement applicable to Verenium, or
by which any of their respective properties is bound or affected, or
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument to which Verenium is a party or by which Verenium or any of its
properties is bound or affected, except where, in the case of clauses (ii) and
(iii), any of the foregoing would not, either individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect.

(b) The execution and delivery of this Agreement and the other Transaction
Documents by Verenium, and the performance of their obligations hereunder and
thereunder, will not require any prior consent, approval or authorization, or
prior filing with or notification to, any Governmental Authority, except for an
8-K filing and filings of one or more registration statements on Form S-3 under
the Registration Rights Agreement and except where the failure to obtain such
prior consents, approvals or permits, or to make such prior filings or
notifications, would not have or reasonably be expected to have a Material
Adverse Effect.

2.4 Material Disclosure. There has been no change in the business or financial
condition of Verenium and its subsidiaries, taken as a whole, since
September 30, 2007, which would reasonably be expected to have a Material
Adverse Effect, except as has been disclosed or contained or reflected in any
press release issued prior to the date of this Agreement or in any report,
schedule, form, statement or other document (together with all exhibits,
financial statements, schedules and any amendments thereto) that has been filed
by Verenium with the Securities Exchange Commission (the “SEC”) prior to the
date of this Agreement.

2.5 No Integration. Neither Verenium nor any of its affiliates (as defined in
Rule 501(b) of Regulation D of the Securities Act (“Regulation D”)) has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the New Notes or
Warrants in a manner that would require registration of the New Notes or
Warrants under the Securities Act.

2.6 No General Solicitation. Neither Verenium nor any of its affiliates or any
other person acting on its or their behalf (other than the Holders or their
affiliates or any other person acting on their behalf, as to which no
representation is made) has solicited offers for, or offered or sold, the New
Notes or Warrants by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act.

2.7 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holders contained herein and their compliance with their
agreements set forth herein, it is not necessary, in connection with the
issuance and sale of the New Notes or Warrants to the Holders, to register the
New Notes or Warrants under the Securities Act.

 

3



--------------------------------------------------------------------------------

2.8 Public Documents. Verenium has filed all reports, registration statements,
proxy statements, and other materials, together with any amendments required to
be made with respect thereto, that were required to be filed with the SEC under
the Securities Act or the Exchange Act from and after December 31, 2006 (all
such reports and statements are collectively referred to herein as the
“Commission Filings”). As of their respective filing dates, the Commission
Filings, including the financial statements contained therein, complied in all
material respects with all of the statutes and published rules and regulations
enforced or promulgated by the regulatory authority with which the Commission
Filings were filed, including, without limitation, that the Commission Filings
did not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

2.9 Underlying Shares. As of the Closing, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals or
exceeds 150% of the aggregate of the maximum number of shares of Common Stock
issuable (i) upon conversion of the New Notes, (ii) upon exercise of the
Warrants and (iii) as Interest Shares pursuant to the terms of the New Notes.
Upon conversion or exercise in accordance with the New Notes or the Warrants, as
the case may be, the Conversion Shares, the Interest Shares and the Warrant
Shares, respectively, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

2.10 Common Stock. All of the outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and non-assessable.

2.11 Further Representations. In addition to the representations and warranties
made by Verenium herein, Holder may rely on the representations and warranties
made by Verenium in Sections 3(f), (i), (j), (l) and (n) through (mm) of the
Securities Purchase Agreement.

3. Representations and Warranties of each Holder.

Each Holder represents and warrants to Verenium, as of the date hereof and as of
the Closing Date, as follows:

3.1 Organization’s Authority. Such Holder is an entity duly organized and
validly existing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party and otherwise
to carry out its obligations hereunder and thereunder.

3.2 Ownership of Securities. Such Holder owns, beneficially, all of the Old
Notes set forth in Column I on such Holder’s Schedule I attached hereto. Such
Holder owns all of such Old Notes free and clear of any Liens (other than the
obligations pursuant to this Agreement). Without limiting the foregoing, except
for such Holder’s obligations under this Agreement, such Holder has sole power
of disposition with respect to all such Old Notes, with no restrictions on its
rights of disposition pertaining thereto and no person or entity other than such
Holder has any right to direct or approve the disposition of any such Old Notes.
All of such Holder’s Old Notes are held for the account of such Holder by the
entity named on its signature page of this Agreement.

 

4



--------------------------------------------------------------------------------

3.3 No Sale or Distribution. Such Holder is acquiring the New Notes and the
Warrants, and upon conversion of the New Notes and exercise of the Warrants
(other than pursuant to a Cashless Exercise (as defined in the Warrants)) will
acquire the Conversion Shares issuable upon conversion of the New Notes, the
Warrant Shares issuable upon exercise of the Warrants, and the Interest Shares
pursuant to the terms of the New Notes for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, such Holder
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act and pursuant to the applicable terms of the Transaction
Documents. Such Holder is acquiring the Securities hereunder in the ordinary
course of its business. Such Holder does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

3.4 Accredited Investor Status. Such Holder is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

3.5 Reliance on Exemptions. Such Holder understands that the Securities are
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that Verenium is relying in part upon the truth and accuracy of, and such
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Holder set forth herein and in the
Transaction Documents in order to determine the availability of such exemptions
and the eligibility of such Holder to acquire the Securities.

3.6 Information. Such Holder and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of Verenium and
materials relating to the offer and sale of the Securities that have been
requested by such Holder. Such Holder and its advisors, if any, have been
afforded the opportunity to ask questions of Verenium. Neither such inquiries
nor any other due diligence investigations conducted by such Holder or its
advisors, if any, or its representatives shall modify, amend or affect such
Holder’s right to rely on Verenium’s representations and warranties contained
herein. Such Holder understands that its investment in the Securities involves a
high degree of risk and is able to afford a complete loss of such investment.
Such Holder has sought such accounting, legal and tax advice from Persons other
than Verenium as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

3.7 No Governmental Review. Such Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

5



--------------------------------------------------------------------------------

3.8 Transfer or Resale. Such Holder understands that except as provided in the
Registration Rights Agreement and the Transaction Documents: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Holder shall have
delivered to Verenium an opinion of counsel, in a generally acceptable form, to
the effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Holder provides Verenium with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act, as amended (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person) through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither Verenium nor any other
Person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. The Securities may be pledged in connection with a
bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Holder effecting a pledge
of Securities shall be required to provide Verenium with any notice thereof or
otherwise make any delivery to Verenium pursuant to this Agreement or any other
Transaction Document, including, without limitation, this Section 3.7.

3.9 Legends. Such Holder understands that the certificates or other instruments
representing the New Notes and the Warrants and, until such time as the resale
of the Conversion Shares and the Warrant Shares have been registered under the
Securities Act as contemplated by the Registration Rights Agreement, the stock
certificates representing the Conversion Shares and the Warrant Shares, except
as set forth below, shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

6



--------------------------------------------------------------------------------

The legend set forth above shall be removed and Verenium shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act and sold under an
effective registration statement in a transaction either exempt from the
prospectus delivery requirements or in which the prospectus delivery
requirements were satisfied, (ii) in connection with a sale, assignment or other
transfer, such holder provides Verenium with an opinion of a law firm reasonably
acceptable to Verenium (with Paul, Hastings, Janofsky & Walker LLP being deemed
acceptable), in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the Securities Act, or (iii) such holder provides
Verenium with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A.

3.10 Validity; Enforcement. This Agreement, the Registration Rights Agreement
and the Transaction Documents have been duly and validly authorized, executed
and delivered on behalf of such Holder and shall constitute the legal, valid and
binding obligations of such Holder enforceable against such Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

3.11 No Conflicts. The execution, delivery and performance by such Holder of
this Agreement and the Registration Rights Agreement and the Transaction
Documents, and the consummation by such Holder of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Holder or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Holder is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Holder to perform its obligations hereunder.

3.12 Residency. Such Holder is a resident of that jurisdiction specified below
its address on the Holder’s signature page to the Exchange Agreement.

3.13 Certain Trading Activities. Other than with respect to this agreement and
the transactions contemplated herein, since the time that such Holder was first
contacted by Verenium, the Agents or any other Person regarding this investment
in Verenium, neither the Holder nor any Affiliate (as defined by Rule 405
promulgated pursuant to the Securities Act) of such Holder which (i) had
knowledge of the transactions contemplated hereby, (ii) has or shares discretion
relating to such Holder’s investments and trading or information concerning such
Holder’s investments and (iii) is subject to such Holder’s review or input
concerning such

 

7



--------------------------------------------------------------------------------

Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Holder or Trading Affiliate, effected or agreed to
effect any transactions in the securities of Verenium. Such Holder hereby
covenants and agrees not to, and shall cause its Trading Affiliates not to,
engage, directly or indirectly, in any transactions in the securities of
Verenium or involving Verenium’s securities during the period from the date
hereof until such time as (a) the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.3 hereof or (b) this
Agreement is terminated in full. Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

4. Covenants.

4.1 Reasonable Best Efforts to Close. Verenium and each Holder shall use
commercially reasonable best efforts to take such actions as are necessary or
desirable to consummate the transactions contemplated by this Agreement.

4.2 Limitations on Transfer. During the period between the execution of this
Agreement and ending at the earlier of (a) the termination of this Agreement, or
(b) the Closing Date, no Holder shall sell, assign or transfer any interest in
its Old Notes which are the subject of this Agreement, or otherwise take any
action which would inhibit or impair such Holder’s ability to deliver such Old
Notes at the Closing in compliance with the terms of this Agreement.

4.3 Confidentiality. Each Holder shall keep the existence and terms of the
transaction confidential until the issuer publicly announces the transaction.
Verenium will publicly announce the transaction promptly following the closing.

4.4 No Integration. Neither Verenium, nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the New Notes or Warrants in a manner that would require
registration of the New Notes or Warrants under the Securities Act.

4.5 No General Solicitation. None of Verenium or any of its affiliates or any
other person acting on its or their behalf (other than the Holders and its
affiliates, as to which no covenant is given) will solicit offers for, or offer
or sell, the New Notes or Warrants by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D or in
any manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

4.6 Cancellation; No Distribution of Old Notes. Upon receipt of the Old Notes by
Verenium, such Old Notes will be cancelled and will cease to be outstanding.
Verenium shall not resell or reissue the Old Notes in any manner that would
cause the Holder to be engaged in a distribution of the Old Notes under the
Securities Act.

4.7 Tax Treatment. The parties agree to treat the issuance of the New Notes and
Warrants in exchange for the Old Notes as a taxable exchange for United States
federal income tax purposes, unless otherwise required by law, and acknowledge
that, depending upon the circumstances, the New Notes may bear original issue
discount.

 

8



--------------------------------------------------------------------------------

5. Conditions to Closing.

5.1 Conditions to the Obligations of each Holder. The obligations of each Holder
to close the Exchange are subject to the fulfillment on or before the Closing
Date of the following:

(a) No Injunction or Proceeding. As of the Closing, there shall be no
injunction, stay or restraining order in effect with respect to the transactions
provided for herein and there shall not be pending any action, proceeding or
investigation involving such Holder challenging or seeking damages from such
Holder in connection with the Exchange or seeking to restrain or prohibit the
consummation of the Exchange.

(b) Accuracy of Representations. The representations and warranties made by
Verenium in this Agreement shall have been accurate in all material respects as
of the date of this Agreement and shall be accurate in all material respects as
of the Closing Date as if made on the Closing Date (except those qualified by
Material Adverse Effect, which shall be accurate in all respects).

(c) Performance. The covenants and obligations that Verenium is required to
comply with or to perform pursuant to this Agreement at or prior to the Closing
shall have been complied with and performed in all material respects.

(d) Execution and Delivery of Transaction Documents. The Transaction Documents
shall have been executed and delivered by all parties thereto (other than the
Holders) and delivered to the Holder.

(e) Opinion. Skadden, Arps, Slate, Meagher & Flom LLP, counsel for Verenium,
shall have furnished to the Holders, their written opinion, dated the Closing
Date and addressed to the Holders, in form and substance customary and
appropriate for a transaction of this type and reasonably satisfactory to the
Holders.

(f) Closing of New Note Purchase. The New Note Purchase shall have been
consummated.

5.2 Conditions to the Obligations of Verenium. The obligations of Verenium to
close the Exchange are subject to the fulfillment on or before the Closing Date
of the following:

(a) No Injunction or Proceeding. As of the Closing, there shall be no
injunction, stay or restraining order in effect with respect to the transactions
provided for herein and there shall not be pending any action, proceeding or
investigation challenging or seeking damages in connection with the Exchange or
seeking to restrain or prohibit the consummation of the Exchange.

 

9



--------------------------------------------------------------------------------

(b) Accuracy of Representations. The representations and warranties made by each
Holder in this Agreement shall have been accurate in all material respects as of
the date of this Agreement and shall be accurate in all material respects as of
the Closing Date as if made on the Closing Date.

(c) Performance. The other covenants and obligations that each Holder is
required to comply with or to perform pursuant to this Agreement at or prior to
such Closing shall have been complied with and performed in all material
respects.

(d) Execution and Delivery of Transaction Documents. The Transaction Documents
shall have been executed and delivered by all parties thereto (other than
Verenium) and delivered to Verenium.

(e) Closing of New Note Purchase. The New Note Purchase shall have been
consummated and the Holder shall have purchased pursuant to the Securities
Purchase Agreement the amount of New Notes specified in Column IV of Schedule I
hereto.

6. Termination.

6.1 By Mutual Consent. This Agreement may be terminated at any time prior to the
Closing Date by the mutual written consent of Verenium and the Holder.

6.2 By Holder. This Agreement may be terminated by the Holder, upon a material
breach of any representation, warranty, covenant or agreement on the part of
Verenium set forth in this Agreement, such that the conditions set forth in
Section 5.1(b) or 5.1(c) would not be satisfied and in such case not less than
ten (10) business days after written notice of such breach by the Holders to
Verenium if Verenium has not cured such breach.

6.3 By Verenium. This Agreement may be terminated by Verenium, upon a material
breach of any representation, warranty, covenant or agreement on the part of any
Holder set forth in this Agreement, such that the conditions set forth in
Section 5.2(b) or Section 5.2(c) would not be satisfied and in such case not
less than ten (10) business days after written notice of such breach by Verenium
to the Holder(s) if such Holder has not cured such breach.

6.4 Failure to Close. If the Closing does not occur on or before five business
days from the date hereof, then any Holder or Verenium may terminate this
Agreement by delivery of written notice of termination to the other parties
hereto; provided, however, any party that is in material breach of this
Agreement shall not have the right to terminate this Agreement pursuant to this
Section 6.4.

6.5 Effect of Termination. If this Agreement is terminated as provided in this
Section 6, then this Agreement will forthwith become null and void and there
will be no liability on the part of any party hereto to any other party hereto
or any other person or entity in respect thereof, provided that: (i) the
obligations of the parties described in Section 7.3 will survive any such
termination; and (ii) no such termination will relieve any party from liability
for breach of its obligations under this Agreement, and in such event the other
parties shall have all rights and remedies available at law or equity, including
the right of specific performance against such party.

 

10



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York without regard to principles of conflicts
of law or choice of law.

7.2 Further Assurances; Additional Documents. The parties shall take any actions
and execute any other documents that may be necessary or desirable to the
implementation and consummation of this Agreement upon the reasonable request of
the other party.

7.3 Fees and Expenses. Each party shall be responsible for its own fees and
expenses incurred in connection with this Agreement.

7.4 Severability. If any term or provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon determination that
any term or other provision of this Agreement is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to attempt
to agree on a modification of this Agreement so as to effect the original intent
of the parties as closely as possible to the fullest extent permitted by law in
an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the greatest extent possible.

7.5 Entire Agreement. This Agreement and the other Transaction Documents
represent the entire agreement and understandings between the parties concerning
the Exchange and the other matters described therein and supersedes and replaces
any and all prior agreements and understandings.

7.6 No Oral Modification. This Agreement may only be amended in writing signed
by Verenium and by each Holder.

7.7 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be deemed to have been duly given at the time of receipt if
delivered by hand, by reputable overnight courier or by facsimile transmission
(with receipt of successful and full transmission) to the applicable parties
hereto at the address stated on the signature pages hereto or if any party shall
have designated a different address or facsimile number by notice to the other
party given as provided above, then to the last address or facsimile number so
designated.

7.8 Submission to Jurisdiction. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any federal court located in the
state of New York or any New York state court in the event any dispute arises
out of this Agreement or any of the transactions contemplated hereby, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (c) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated hereby in any court other than a federal or state court sitting in
the state of New York.

 

11



--------------------------------------------------------------------------------

7.9 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.10 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which together shall
constitute one instrument. Facsimile signatures shall constitute original
signatures.

8. Certain Definitions.

8.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings (capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Securities Purchase Agreement):

“Claims” means any claims, actions, causes of action, liabilities, agreements,
demands, damages, debts, rights, interests, obligations, suits, judgments and
charges of whatever nature, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, foreseen or unforeseen, known or unknown, that
exist or may exist as of the date of this Agreement, or thereafter arising in
law, equity or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations thereunder.

“Governmental Authority” means the United States of America, any state,
commonwealth, territory or possession of the United States of America, any
foreign state and any political subdivision or quasi governmental authority of
any of the same, including any court, tribunal, department, commission, board,
bureau, agency, county, municipality, province, parish or other instrumentality
of any of the foregoing.

“Legal Requirement” means applicable common law and any statute, ordinance, code
or other law, rule, regulation, order, technical or other written standard,
requirement, policy or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including any judgment or order and all
judicial decisions applying common law or interpreting any other Legal
Requirement, in each case, as amended.

“Lien” means any security interest, any interest retained by the transferor
under a conditional sale or other title retention agreement, mortgage, lien,
pledge, option, encumbrance, adverse interest, constructive exception to, defect
in or other condition affecting title or other ownership interest of any kind,
which constitutes an interest in or claim against property, whether or not
arising pursuant to any Legal Requirement.

“Material Adverse Effect” means a material adverse effect on (i) the business or
condition (financial or otherwise) of Verenium and its direct and indirect
subsidiaries, taken as a whole, (ii) the ability of Verenium to perform its
obligations under this Agreement or (iii) the ability of Verenium to issue the
New Notes in accordance with the terms of this Agreement.

 

12



--------------------------------------------------------------------------------

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof, including in U.S.

“Securities” means the New Notes, the Conversion Shares, the Interest Shares,
the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Transaction Documents” means this Agreement and the other documents and
instruments to be executed and delivered in connection herewith at or prior to
the Closing, including without limitation the New Notes and the Warrants and the
Registration Rights Agreement as contemplated by Section 1.4 of this Agreement.

[NEXT PAGE IS SIGNATURE PAGE]

 

13



--------------------------------------------------------------------------------

VERENIUM’S SIGNATURE PAGE TO EXCHANGE AGREEMENT

IN WITNESS WHEREOF the parties have executed this Agreement on the date set
forth below.

 

Dated: February 22, 2008   VERENIUM   Verenium Corporation   By:  

/s/ Carlos A. Riva

  Name:   Carlos A. Riva   Its:   President and Chief Executive Officer        

 

Notice Address:    With a copy to:    Verenium Corporation    Skadden, Arps,
Slate, Meagher & Flom LLP    55 Cambridge Parkway    525 University Avenue,
Suite 1100    Cambridge, MA 02142    Palo Alto, CA 94301    Facsimile:   
(617) 674-5353    Facsimile:    (650) 470-4570    Attention:   
Gerald M. Haines, Esq.    Attention:    Thomas Ivey, Esq.   



--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO EXCHANGE AGREEMENT

 

Dated: February 22, 2008     HIGHBRIDGE INTERNATIONAL, LLC         By:  
Highbridge Capital Management, LLC     Its:   Trading Manager    

/s/ Mark J. Vanacore

    By:   Mark Vanacore     Its:   Managing Director     HIGHBRIDGE CONVERTIBLE
ARBITRAGE MASTER FUND, L.P.         By:   Highbridge Capital Management, LLC    
Its:   Trading Manager    

/s/ Mark J. Vanacore

    By:   Mark Vanacore     Its:   Managing Director

 

Notice Address:         Highbridge Capital Management, LLC     9 West 57th
Street, 27th Floor     New York, NY 10019     Attention:   Mark Vanacore      
Ari J. Storch       Adam J Chill

Name of nominee holder or DTC Participant(s) holding Old Notes for the benefit
of Holder:

Highbridge International: Citigroup        Highbridge Convertible Arb: CSFB

DTC Participant Number:     

Highbridge International: 418        Highbridge Convertible Arb: 0355

Holder Name and Address:      Highbridge Capital Management, LLC      9 West
57th Street, 27th Floor      New York, NY 10019      Fax Number:   

(212) 751-0755



--------------------------------------------------------------------------------

SCHEDULE I

Highbridge Capital Management

 

Entity

  

Title of old notes to be exchanged

   COLUMN I    COLUMN II    COLUMN III    COLUMN IV       Principal
Amount of
Old Notes
owned by
Holder to be
Exchanged
Pursuant to
Section 1.1    Principal
Amount of
New Notes to
be received in
exchange for
Old Notes    Number of
Warrant
Shares    Principal
Amount of
New Notes to
be Purchased
for cash

Highbridge International, LLC

  

5.50% Convertible Senior Notes due 2027

   $ 10,525,000    $ 9,472,500    1,065,673    $ 10,525,000

Highbridge Convertible Arbitrage Master Fund, L.P.

  

5.50% Convertible Senior Notes due 2027

   $ 1,475,000    $ 1,327,500    149,346    $ 1,475,000